Citation Nr: 1539802	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

This claim was previously before the Board in January 2012.  The Board denied the Veteran's claims for an increased rating in excess of 30 percent for service-connected generalized anxiety disorder and in excess of 30 percent for service-connected skin disorder of the hands.  The Board found an implied claim for a total disability rating based on individual unemployability due to service-connected impairments (TDIU) as part and parcel of the Veteran's increased rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, the Board remanded the TDIU claim for further development.  The Board notes that the issue of entitlement to a TDIU is still pending at the RO and has not yet been certified to the Board.  Such issue will be the subject of a later decision, if necessary.  The Veteran and his attorney were advised on this at the hearing before the undersigned.

In a separate January 2012 Board decision with a separate docket number, the Board remanded an increased rating claim for the service-connected left eye disability.  However, the Veteran withdrew this issue, so it is no longer under consideration.  

The Veteran appealed the Board's 2012 denial for a rating in excess of 30 percent for the service-connected generalized anxiety disorder to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted the parties Joint Motion for a Partial Remand (JMPR) which vacated the denial of an increased rating and remanded the matter to the Board for adequate reasons and bases for any decision rendered by the Board.  

In January 2013, the case returned to the Board, and it was remanded for a videoconference hearing at the Veteran's request.  The Board held the hearing in May 2015.  The Veteran and his wife provided testimony.  A complete transcript of the hearing is of record.  After the hearing, the Veteran's attorney provided additional evidence in July 2015, along with a waiver of RO consideration. 


FINDING OF FACT

For the appeal period, the symptoms associated with the Veteran's service-connected generalized anxiety disorder represent an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


A.  Analysis: Generalized Anxiety Disorder

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 30 percent rating requires an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to such symptoms as: 

* depressed mood
* anxiety
* suspiciousness
* panic attacks (weekly or less often)
* chronic sleep impairment
* mild memory loss (such as forgetting names, directions, recent events)

A 50 percent rating requires an occupational and social impairment with reduced reliability and productivity due to such symptoms as: 

* flattened affect
* circumstantial, circumlocutory, or stereotyped speech
* panic attacks more than once a week
* difficulty in understanding complex commands
* impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) 
* impaired judgment
* impaired abstract thinking
* disturbances of motivation and mood 
* difficulty in establishing and maintaining effective work and social relationships 	

A 70 percent rating requires an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:

* suicidal ideation
* obsessional rituals which interfere with routine activities
* speech intermittently illogical, obscure, or irrelevant
* near-continuous panic or depression affecting the ability to function independently, appropriately and effectively
* impaired impulse control (such as unprovoked irritability with periods of violence)
* spatial disorientation 
* neglect of personal appearance and hygiene
* difficulty in adapting to stressful circumstances (including work or a worklike setting)
* inability to establish and maintain effective relationships

A 100 percent rating requires a total occupational and social impairment, due to such symptoms as:  

* gross impairment in thought processes or communication
* persistent delusions or hallucinations
* grossly inappropriate behavior
* persistent danger of hurting self or others
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)
* disorientation to time or place
* memory loss for names of close relatives, own occupation, or own name	

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

The Veteran's service connected anxiety disorder is currently rated at 30 percent.  The Veteran asserts that he is entitled to a higher rating due to poor sleep and difficulties with his wife and past supervisors.  As will be discussed below, the Board finds the severity of the Veteran's service connected disability has been consistent with the 30 percent rating throughout the appeals period, and no higher. 

In reconsidering this claim, the Board is mindful of the conclusions of the JMPR.  It was found that the Board had not adequately addressed the findings of the 2010 VA examination or VA outpatient records with respect to alcohol abuse.  The JMPR also noted a potential contradiction between the 2010 VA examiner's assignment of a GAF score of 67 and the finding of deficiencies in several areas.  

Work

Throughout the Veteran's career he has worked in many jobs.  One of his earliest jobs was in the 1970s for the United Parcel Service while in college. After college, the Veteran worked part time as a cab driver for 12 years and as a seasonal worker for the State of New York's Department of Parks and Recreation (from 1993 to 1995).  The Veteran's most recent and longest employment was as a vehicle title clerk for the State of New York's Department of Motor Vehicles (DMV) where he worked from 1997 through 2009.  This position required no contact with the general public.  In 2009, the Veteran retired shortly after his 65th birthday so he could obtain full retirement benefits.  The Veteran reported to medical professionals his desire to retire once he hit 65 so he and his wife could retire together.  

During his work for the DMV, the Veteran received support services through Northeast Career Planning beginning in May 1996 after a referral from Adult Career and Continuing Education Services-Vocational Rehabilitation, an organization that is a part of the New York State Education Department.  This program provides vocational rehabilitation services to individuals with disabilities.  Through the program, the Veteran received assistance with his resume, locating a job, and regular counseling to help him cope with job stressors such as dealing with supervisors.  When the Veteran began having trouble in his job at the DMV towards the end of his career in 2008 and 2009, a counselor from the center would come to his job site at least once a month to mediate disputes with himself and his supervisors.   It is unclear if the Veteran, the organization itself, or if the DMV arranged the visits, but the Veteran felt the counseling was helpful based on comments he has made throughout the record. 

During the period in question, the Veteran had two major issues.  The first issue had to do with time and attendance.  In January 2008, the Veteran took leave without prior approval.  He called in because his wife had car trouble and was unable to report to work.  Unfortunately, the Veteran did not have enough leave to cover him for that day.  His supervisor did not approve the Veteran for advanced leave.  The Veteran disobeyed his supervisor.  He came to work late and worked a half day without permission.  The supervisor charged the Veteran with unauthorized leave.  The second work issue was related to work product accuracy.  In April 2009, the Veteran's supervisor had a discussion with him about his error rate.  He had made mistakes in reconciling vehicle registrations causing delays in the issuance of vehicle titles.  It is unclear from the evidence the cause of the accuracy issues.  Neither of these recorded incidents indicated problems with the Veteran dealing with his supervisors or other employees such as a behavioral issue.  It had more to do with the Veteran's process in following rules.    

During the last position, the Veteran drank heavily, but he consistently reported that the drinking did not interfere with his work. 

With increased job stressors, the Veteran sought help through VA's Stand Down program, which he attended in 2009.  In October 2009, the Veteran initiated VA mental health treatment for the first time in six years due to increased anxiousness and stress.  He was prescribed medications to help with daytime tension and insomnia.  The Veteran retired later in 2009 but exhibited symptoms as if he was in a severe anxiety state.  He presented at VA as anxious and angry, but intelligent.  

The Veteran's biggest issue in the work place appeared to be working with large groups of people or in a setting where he would have to speak publicly.  At the January 2007 VA examination, the Veteran reported that speaking in front of groups made him nervous.  

Since retiring from work, the Veteran spends time around his home and mostly outdoors.  He enjoys gardening, cutting grass, and splitting wood.  

Overall, the Board finds the Veteran's anxiety disorder reasonably impacts the types of environments where he could work.  He appears to do best in environments where he can work independently and without working with large groups.  The Veteran may also have intermittent difficulties following rules and regulations.   Even though the Veteran reports becoming easily agitated and angered, he had the assistance of a vocational rehabilitation specialist to help him in situations he may otherwise have had difficulty coping with.  Ultimately, the Veteran performed his job well during his working years. 

School

In 1973, the Veteran received an Associate's degree in Business from the City University of New York in 1973, as noted in his application for a TDIU.  He had no training after receiving the Associate's degree.  At the December 2010 examination, the Veteran reported that he would like to return to school, but felt afraid and nervous in crowds.  He felt that being with crowds of people would be a necessary part of the school process.  Again, working with large groups or in crowds would present difficulties for the Veteran, but he could manage his issues through the use of independent study or programs that would allow him to work remotely such as an online course.     

Family and Social Relations

The Veteran has been married to his wife for over 40 years.  This has been his one and only marriage.  Over the course of the appeal period, the Veteran has reported a good relationship with his wife, with typical spats, as well as good relationships with his three children.  In January 2007, the Veteran reported attending his youngest daughter's graduation.  The Veteran is also close to his five siblings, as noted in the December 2010 VA examination. 

The Veteran also has friends, as noted in the January 2007 examination.  In the December 2010 examination, the Veteran reported having a few friends including one good friend with whom he socializes frequently.  His favorite activity is fishing, but he does not enjoy this activity when it is cold.  

Despite the Veteran's reports of difficulties in crowds, he reported at the January 2007 examination that he will occasionally go to clubs and parties and at the December 2010 examination that he goes to casinos twice a month with his wife.  He recently reported in 2014 enjoying his 70th birthday party. 

Throughout the VA treatment records, including more recent treatment in 2014, the Veteran presented to VA treating personnel with a pleasant and cooperative demeanor.  From a social perspective, the Veteran is most likely to become irritable and/or angry in a discussion over current events or politics where there is disagreement, as noted in the December 2010 examination report.  

Thinking and Judgment

Any impairment in thinking appears to be mild at best.  The Veteran presented with clear speech with no evidence of cognitive impairment or decline, as noted in the January 2007 VA examination.  At the December 2010 examination, the Veteran presented with mild memory impairment.  When presented with three items, he was able to remember the three items immediately, two of the three after a few minutes and the third after a hint.  The Veteran was also able to use proverbs appropriately.  The Veteran has presented himself as a self-confident individual with a high energy level.  

The Veteran also has mild issues with hypervigilance.  He reports checking doors to make sure they are locked up to six times per day.  Despite this, it has not been noted as an issue by close friends and family.  Furthermore, in mental health treatment, the Veteran has declined to mention this behavior except during VA compensation and pension examinations.   

In terms of judgment, the only issue noted was with outbursts of anger, as noted in the December 2010 VA examination report.  Even with these outbursts, the Veteran's judgment appeared intact.  The outbursts were limited to discussions involving politics.  His judgment has not been impaired to the extent that his anger outbursts have involved, for example, physical altercations, so he is able to control his behavior.

The Veteran has consistently been able to manage his finances, even when traumatic events occur, such as when his home was damaged by Hurricane Irene.  The Veteran helped his wife make arrangements for temporary housing until the repairs could be completed.  The ability to manage his own affairs in a contemplative manner is consistent with the 30 percent rating rather than a higher 50, 70 or 100 percent rating.  As the rating levels increase, the Veteran would have to demonstrate less independence and more of a decline in functioning that what has been shown.
  
Even in the face of a lengthy battle with alcoholism, which would arguably affect both judgment and thinking, the Veteran was still able to maintain a full-time job, maintain relationships with his friends and help to manage a household with his wife.  

Mood

The Veteran occasionally feels down and is a chronic worrier, as reported at both the January 2007 and December 2010 VA examinations.  His mood may be hampered by his sleep difficulty.  Over the course of the appeal period, the Veteran has consistently been able to sleep for about three to five hours per night with some daytime dozing in the late afternoon.  The Veteran prefers to take short naps when he can, as he reported at the Board hearing. 

The Veteran has been prescribed medication for his anger and irritability, but reports not needing to take medication all of the time, as noted in the Albany, New York VA mental health treatment records form 2013 and 2014.  The Veteran only takes prescribed anti-anxiety medication when he starts to feel the symptoms.  Even though the Veteran is capable of angry outbursts, his temper has presented as controlled.  There have been no signs that the Veteran is aggressive or destructive. 

In spite of the Veteran's anxiety, he has coped well with some fairly recent traumatic incidents in his life.  For example, in September 2011, the Veteran's home was extensively damaged by Hurricane Irene.  Despite issues of having to look for housing and getting repairs done, the Veteran presented at VA mental health as coping well with the situation; depression or suicidal ideation was not noted. 

The Veteran had a significant drinking issue until mid-2013 when he became sober.  A year post-sobriety, the Veteran reported feeling good, that his sleep had improved.  The JMPR indicates that the record suggested the Veteran had used alcohol to self-medicate and control his anxiety.  The Board has made no attempt to separate out any symptoms due to alcohol use, and has considered the whole picture of the Veteran's level of functioning. 

In evaluating the Veteran's functional areas, the Veteran has presented with no more than mild level difficulties and has shown a continued ability to function well despite the noted symptoms.  Even with the symptoms reported by the Veteran, he was able to work full time until late 2009 when he retired.  Since retirement, the Veteran continues to do projects around his home and has consistently presented with high energy and motivation.  Furthermore, the Veteran's forgetfulness and concentration issues have been considered mild by VA treating professionals.  The Veteran has maintained close relationships with his wife of 40-plus years, his children, his siblings, and a number of friends.  He also engages in periodic social activities such as going to the casino.  These abilities are inconsistent with a total occupational and social impairment as seen in a total 100 percent rating, as well as the level of difficulties as presented in the 50 and 70 percent rating criteria.  

Even though the JMPR asserts that the December 2010 examiner's assessment is consistent with a 70 percent rating, the examiner noted issues in the functional areas, that presented no more than a mild level of impairment.  It is the symptoms that are important in assigning a rating, and how they affect functioning, rather than an examiner checking off a box on a report.  The higher ratings are not justified based on having difficulties in all the areas, but the severity of those difficulties is also taken into account.   For example, the examiner noted that the Veteran has problems with thinking due to excessive worrying, verbal outbursts, and occasional homicidal thoughts.  However, throughout the limited psychiatric treatment record, the Veteran has consistently denied suicidal and homicidal ideation, including in the most recent treatment records from 2014.  The Veteran's verbal outbursts were reported by him to only occur when talking about politics, and did not occur regularly in day-to-day conversation.  The Veteran reported excessive worry evidenced by checking locks multiple times a day, but the Veteran himself minimized the actual impact of this behavior and said it went unnoticed by close friends and family.  

In terms of family relationships, the December 2010 examiner noted that even though the Veteran had verbal outbursts indicating impairment in this functional area, the Veteran still had strong and positive relationships with his family, which would be inconsistent with a rating of 50 percent or higher because difficulty in establishing and maintaining relationships is not shown.  Having verbal outbursts has not caused the Veteran's friends and family to move away from him or stop talking to him.

In terms of work, the December 2010 examiner noted that the Veteran has impairment in this area because he used a counselor to mediate work place disputes when he worked at the Department of Motor Vehicles.  The current 30 percent rating does not imply there is no occupational impairment whatsoever.  It remains the Board's jurisdiction to decide whether the reported symptoms implicate the level of impairment associated with higher ratings.  Here, the Veteran utilized resources available to him and it appears use of a counselor improved the situation.  Again, a 30 percent rating does contemplate there will be "occasional" or "intermittent" decreases in occupational functioning due to the psychiatric symptoms, and that fits the situation the Veteran experienced. 

In summary, the Board acknowledges that the Veteran has an impairment related to each functional area, but the impairments are mild in degree and do not warrant a higher rating. 

The Veteran's Global Assessment of Functioning (GAF) scores of record are also consistent with the 30 percent rating.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  See AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4TH. ED., 1994).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id. 

Scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

In the January 2007 VA examination, the examiner gave the Veteran a GAF score of 75.  The December 2010 examiner gave the Veteran a GAF score of 67.  These scores represent no more than mild difficulties in occupational and social functioning at best, which is inconsistent with a higher 50, 70 or 100 percent ratings.  As for the JMPR suggesting there was an inconsistency between the 2010 GAF score of 67 and the examiner's findings of deficiencies in certain areas, the Board disagrees.  A GAF score is a snapshot of functioning at a moment in time, and is merely one piece of evidence to consider - it is in no way dispositive of the rating to be assigned.  Here, as discussed in detail above, the Board has considered the symptoms and resulting impairment.

In conclusion, a 30 percent rating and no higher is warranted.  In order to fully consider the Veteran's contentions, the Board also considered whether a higher rating was warranted due to extraschedular considerations.  

B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's psychiatric disability.  The Veteran reports hypervigilance, anxiety, mild losses in concentration and memory, and mood swings (irritability and anger), all symptoms encompassed by the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with the anxiety disorder which is reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to his pending claim in December 2006 and June 2008 notices.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service, and post-service treatment records.  After the Board hearing, the Veteran submitted his more recent VA medical records, along with other evidence.  In 2006 and 2010, VA provided the Veteran opportunity for examination.   The Board finds these examinations to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's increased rating claim.  

The Board notes that the most recent examination took place in 2010.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Although the Veteran has made statements that his anxiety disorder is worse, VA treatment records do not reveal any worsening and discuss a disability of a comparable level as the 2010 examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  Therefore, the Board finds there is no duty to provide another examination or a medical opinion.

Lastly, the Veteran was provided opportunity along with his wife to provide testimony at a Board hearing held in May 2015.  VA also has duties when an RO official or VLJ conduct a hearing.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2015 videoconference hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria by asking the Veteran a series of questions to elicit information as to the severity of his anxiety disorder to warrant an increased rating.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  The Veteran reported there were additional treatment records available.  The Board provided the Veteran 60 days submit those records to VA.  In July 2015, the Veteran completed this request.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 30 percent for service-connected generalized anxiety disorder is denied. 




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


